Citation Nr: 1437021	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  12-02 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether an overpayment in VA disability compensation in the amount of $1,699.60, is valid.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979, November 2003 to April 2005, and from June 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington which, in relevant part, terminated the Veteran's VA compensation benefits, effective June 1, 2008 to October 8, 2009, due to his receipt of military pay for active service during that time.  

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In April and May 2012, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was awarded a combined 10 percent disability rating in a November 2005 rating decision.  

In June 2007, VA received the Veteran's waiver of VA compensation to receive military pay for 72 drill days in the 2006 fiscal year.  In August 2007 the RO notified the Veteran that effective August 1, 2007, VA would withhold $112.00 of his $115.00 monthly VA compensation benefit to account for his receipt of military pay for 72 drill days in fiscal year 2006.  His full $115.00 monthly VA compensation benefit was to continued effective October 13, 2007.

In May 2008, VA received the Veteran's waiver of VA compensation to receive military pay for 68 drill days in fiscal year 2007.  He also requested that VA stop his compensation payments "at the end of June 2008" as he would be in full-time military status from then until approximately August 1, 2009.  In a July 2008 letter, the RO notified the Veteran that effective September 1, 2008, VA would withhold $115.00 of his $117.00 monthly VA compensation benefit to account for his receipt of military pay for 68 drill days in fiscal year 2007.  His full $117.00 monthly benefit was continued effective November 9, 2008.  The RO did not address the Veteran's May 2008 request that his monthly VA compensation benefit be stopped due to his activation into active service from June 2008 to approximately August 2009.  In December 2008, the RO received a VA and DMDC/V ADIR Activation Match indicating that the Veteran entered active duty on August 18, 2008.  

In April 2009, VA received from the Veteran a waiver of VA compensation to receive military pay for 161 drill days in the 2008 fiscal year.  It is unclear if the 161 drill days during fiscal year 2008 is in addition to the Veteran's active service that began in June 2008 or whether it accounts for his active service that began in June 2008.

On August 18, 2009, VA received the Veteran's request that his VA compensation benefits which were [supposed to have been] suspended due to his activation into active service be restarted following his discharge from active service.   In an October 2009 letter, the RO notified the Veteran that effective November 1, 2009, $117.00 of his $123.00 monthly VA compensation benefit would be withheld to account for his receipt of military pay for 161 drill days in fiscal year 2008.  His full $123.00 monthly benefit was to continue effective April 12, 2010.  The letter  also notified the Veteran of the RO's proposal to stop his monthly VA compensation benefit payments effective June 8, 2008, due to his return to active duty, which would resume at the $123.00 rate, effective October 9, 2009.  The letter notified the Veteran that such adjustment may result in an overpayment of benefits paid to him and that if the proposed action was implemented and resulted in overpayment, VA would notify him of the exact amount of overpayment and provide repayment information.  The letter further stated that his monthly benefit payments would continue at the present rate for 60 days following the date of the notice so that he may submit evidence showing that the proposed action should not be taken.  

In a December 2009 decision, the RO terminated the Veteran's compensation payments, effective June 1, 2008, due to his return to active service.  His combined 10 percent disability rating was continued from October 9, 2009.

In a February 2010 letter, the RO notified the Veteran that due to his failure to respond to the October 2009 letter, the proposal to stop his monthly compensation payment benefits as outlined in that letter had been implemented.  Specifically, effective June 1, 2008, the Veteran's monthly VA compensation benefit was terminated due to his return to active duty and it was reinstated effective October 9, 2009, the date after his release from active service.  Effective November 1, 2009, $115.00 of his $123.00 monthly VA compensation benefit was withheld to account for military pay he received for 72 drill days in fiscal year 2007.  Effective January 9, 2010, $117.00 of his $123.00 monthly VA compensation benefit was withheld for his receipt of military pay for 161 days of drill pay in fiscal year 2008.  Effective June 20, 2010, his full $123.00 monthly VA compensation benefit was continued.  This letter suggests that the RO planned to recoup benefit payments paid to the Veteran during his period of active service from June 2008 to October 2009 and for military pay that he received for drill duty for 161 days in fiscal year 2008.  In any event, the RO further indicated that it had already withheld benefit payments for drill pay received in fiscal year 2007 and that it had begun withholding VA compensation payments for military pay received for 161 drill days in fiscal year 2008.  However, because those withholdings occurred while he was on active duty, the RO moved the beginning dates for the withholdings to November 1, 2009.  It was noted that such actions had created an overpayment because VA had paid him too much.  He was advised that he would receive a separate letter, which would explain how much he was overpaid and how he could repay the debt.  

In his notice of disagreement received by VA on February 19, 2010, the Veteran requested a response as to why his VA compensation benefits were not stopped during his period of active service from June 1, 2008 to October 9, 2009 as requested in May 2008.  He also requested financial documentation to account for all payments stopped or stated and what amounts, if any, are in arrears.  

In April 2011, VA received the Veteran's waiver of VA compensation to receive military pay for 83 drill days in the 2010 fiscal year.

A July 2011 deferred rating decision indicates that the Veteran was mailed copies of all correspondence previously submitted regarding the dates of his military service for which he received military pay on August 17, 2011.  There is no indication, however, that he was provided with a financial accounting of payments stopped or started and what amounts, if any, were in arrears.  

In a February 23, 2010 letter, the VA Debt Management Center (DMC) notified the Veteran that he had been overpaid $1,699.60 more than he was entitled to receive in VA compensation benefits.  He was notified that since he was receiving VA benefits, the VA planned to withhold those benefits until the amount overpaid is recouped.  The letter contained enclosures explaining his rights to dispute the debt and to request a waiver.  

In a November 2011 statement, the Veteran contended that VA had incorrectly assessed military service to him that he did not perform.  He reiterated that VA still had not provided him with a financial accounting as previously requested.  

The January 2012 statement of the case indicates that the debt amount of $1,699.60 is based on VA's payment of compensation benefits to the Veteran during periods in which he was receiving military pay for active and drill duty during active service from June 2008 to October 2009 and drill duty during fiscal year 2007.  

In his January 2012 VA Form 9, the Veteran again requested an accounting of the original debt owed and of the timing of withholding of benefits and subsequent partial payments made.  He contended that while VA alleges that he was overpaid $1,699.00, his accounting showed that he owed $1,599.00 ($1,353.00 for active service from June 2008 to October 2009 and $246.00 for 61 inactive duty training days for 2010.  He further indicated that he had paid $1,631.00 in withholdings of his compensation benefits to date on his alleged debt.

In April 2012, the Veteran's representative submitted worksheets accounting for monies VA paid to and withheld from the Veteran's monthly VA compensation benefit from May 2004 to March 2008, and from June 2008 to April 2012.  It is unclear why this accounting did not include the timeframe from April 2008 to June 2008.  In addition, it appears that the amounts contained in these worksheets may be incorrect.  In that regard,  the Veteran indicated that his monthly VA compensation benefit from May 31, 2004 to December 30, 2006 was $123.00.  To the contrary, a December 2005 Compensation and Pension Award document shows that the Veteran's monthly compensation benefit was $108.00 effective May 1, 2005 and $112.00 effective December 1, 2005.  A December 2007 notice letter indicates that a cost of living adjustment effective December 1, 2007 made his new monthly rate of compensation $117.00, effective December 1, 2007.  A December 2009 notice letter indicates that a cost of living adjustment effective December 1, 2008 made his new monthly rate of compensation $123.00.  In addition, these accounting worksheets suggest that the Veteran received two VA compensation payments in July 2006 and July 2010. 

In a May 2012 statement, the Veteran's representative contended that the Veteran's alleged debt of $1,699.60 is incorrect because the Veteran's accounting indicates that his debt due to overpayment is $1,599.00, which the Veteran contends has been fully repaid due to VA's withholding of $1,631.00 of his monthly compensation payments.  It was noted that although the Veteran had requested an accounting of his debt and the amount of any debt owed to VA, such had not yet been provided to him.  It was further contended that the alleged debt is invalid due to administrative error in that VA ignored the Veteran's May 2008 request that his VA compensation payments be stopped during his period of active service from June 2008 to October 2009. 

On review, it is unclear how the DMC arrived at the amount of $1,699.00 in overpayment of compensation benefits.  The record does not contain a clear explanation as to the facts and figures used in reaching that determination.  As it is not clear how the amount of the overpayment was calculated and as the record does not contain adequate information to determine the precise period of overpayment and whether the overpayment amount is correct, further development is needed.  

Accordingly, the case is REMANDED for the following action:

1. Prepare an audit of the Veteran's compensation account, setting forth the precise period(s) of the overpayment(s) and the amounts due and paid to the Veteran for the period(s) of overpayment.  The audit report should contain a thorough explanation as to the amount(s) of any overpayment and how it was/they were calculated.  A copy of the audit report should be associated with the claims file and a copy should be sent to the Veteran.  Documentation of all correspondence with the Veteran must also be documented in the claims file.

2. If it is determined that a debt was properly created, appropriate action should be undertaken to obtain a new financial status report as to whether any overpayment has been paid in full or whether there remains an outstanding balance.

3. Then, readjudicate the Veteran's claim as to the validity of the debt and furnish he and his representative with an appropriate Supplemental Statement of the Case  An opportunity for response must be provided.  The case should then be returned to the Board for appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICAHEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



